DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Regarding claim 1, 10 and 17, the closest prior art Kraus et al. (US 2015/0212920 A1) discloses Data is identified that represents a path of a transaction that includes a plurality of transaction fragments associated with a plurality of software components. The transaction returns a particular value and a particular one of the plurality of software components is identified as a source of the particular value. A test action is generated that, when executed, is to attempt to verify the particular value from the particular software component. 
		However, Kraus et al. either singularly or in combination, fail to anticipate or render obvious method/system and a non-transitory machine-readable storage medium encoded with instructions that, when executed by a processor, cause the processor to: train an application regression model by con-elating the priority of the services, the associated priority of the exceptions, and the corresponding historical application health data; test the application regression model based on the historical application health data and the historical application logs associated with a remaining portion of the period; and predict health of the application for an upcoming period using the application regression model based on the testing, in combination with all the other limitations in the claim as claimed and defined by the Applicant. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A RIVERA VARGAS whose telephone number is (571)270-7870.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864